COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN RE: PETER ARTHUR FIERRO A/K/A                §            No. 08-21-00229-CV
 ART FIERRO,
                                                 §       AN ORIGINAL PROCEEDING
                      Relator.
                                                 §              IN MANDAMUS

                                                 §

                                            §
                                          ORDER

       The Court finds good cause to expedite consideration of this matter. We issue the
following briefing schedule:

* The Court requests a response to the mandamus petition from respondent Dora Oaxaca and real
party in interest Claudia Ordaz Perez by 11:59 p.m. WEDNESDAY, JANUARY 5, 2021.

* Any reply from Relator Fierro MUST BE FILED by 12:00 P.M. (NOON) ON FRIDAY,
JANUARY 7, 2021.

* The Court intends to dispose of this mandamus action on or before January 12, 2021.

         The record indicates that Fierro served Oaxaca and Ordaz Perez by certified mail, but
there is no indication Fierro conferred with Ordaz Perez or Oaxaca prior to filing this writ of
mandamus or that Fierro provided Oaxaca and Ordaz Perez with a copy of the petition by email.
It is also unclear whether Oaxaca and Ordaz Perez are represented by counsel at this time. As
such, due to the extenuating time circumstances, the Court invokes Rule 2 of the Texas Rules of
Appellate Procedure and orders that copies of this order also be served via email on Oaxaca at
dyorivera@icloud.com and on Ordaz Perez at claudia@ordazperez.com.

       IT IS SO ORDERED this 31st day of December, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.